Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s oral election, without traverse, of Group I: Claims 1-10 (System) are, drawn to a computing system storing the digital access token in the database, classified in H04L 63/08, made in a phone conversation with Attorney Darin McCollum, on September 15, 2022, is acknowledged. Applicant’s oral election to withdraw from further consideration, without prejudice, Group II: Claims 11-20 (Method) are, drawn to a method for receiving, at the third-party provider computing device, an access approval message from the cardholder computing device, classified in G06Q 20/382, is also acknowledged. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 are, drawn to a computing system storing the digital access token in the database, classified in H04L 63/08.
II. Claims 11-20 are, drawn to a method for receiving, at the third-party provider computing device, an access approval message from the cardholder computing device, classified in G06Q 20/382.
The inventions are independent or distinct, each from the other because:
In the instant cases, subcombination I has separate utility such as generating a digital access token by a token service system; and subcombination II has separate utility such as transmitting an authentication identifier (ID) to the cardholder computing device.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because these subcombinations are different in utility and some require search in multiple classifications. Here while no elements appear the same in the 2 independent claims, the Examiner could not find a clear set of parallel limitations for any of the independent groups. The Examiner would welcome an amendment that creates a system, a method, and a medium for example with similar limitations. Or feel free to call to discuss an amendment that would create a single inventive concept.
It is noted that while there are no common dependent claims, there is no specific set that could be examined together without prosecuting multiple inventions. Both inventions are different and require different searches because of the classification.
Status of Claims


The following is a non-final Office Action in response to application number 17490413 filed on September 30, 2021, and in response to an oral Election/Restriction requirement made September 15, 2022.
Claims 1-10 are currently pending and have been examined, with claims 11-20 withdrawn from consideration.

Claim Interpretation – Intended Use
Regarding claim 2, Examiner notes that the following limitation: “The computing system in accordance with claim 1, … the transaction card for allowing an access token to be generated …” are intended uses of “the transaction card”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to “a system.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-10 are directed to the abstract idea of “cardholder authentication and consent,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving, …, a consent message …, the consent message including cardholder consent information indicating consent …; receiving, …, transaction card details …, the transaction card details corresponding to a transaction card of a cardholder and being associated with a financial account of the cardholder; transmitting, …, a cardholder authentication request message to … of an issuer of the transaction card; receiving, …, an authentication identifier (ID) …; based on the received authentication ID, authenticating the cardholder; based on authenticating the cardholder and the transaction card details, …” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a computing system”, “a database”, “ one or more processors”, “a communication interface”, “a cardholder computing device”, “an issuer computing device”, “a digital access token”, and “a token service system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “cardholder authentication and consent.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “cardholder authentication and consent” using computer technology (e.g., “one or more processors”, “a computing system”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-10, which depend from claim 1, do not remedy the deficiencies of the independent claim and are rejected accordingly. The dependent claims further refine the abstract idea, “cardholder authentication and consent” of the independent claims. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-10 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “cardholder authentication and consent.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “cardholder authentication and consent.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-10 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 1 recites “one or more processors programmed to perform operations comprising …;” The PGPub US 20220108309 A1, [0105], recites “Accordingly, the term "processor" or equivalents should be understood to encompass a tangible entity, be that an entity that is physically constructed, permanently configured (e.g., hardwired), or temporarily configured (e.g., programmed) to operate in a certain manner or to perform certain operations described herein.” However, a person of ordinary skill in the art would not know what a tangible entity is, and know what “an entity that is … temporarily configured (e.g., programmed) …” means. Therefore, the specification does not provide details on what the limitation, “one or more processors programmed to perform operations comprising …;” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for “one or more processors programmed to perform operations comprising …;” to be performed. Additionally, similar language is recited in claims 2, 4, 6, and 8-10. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 1 recites “receiving, … consent information indicating consent …” However, the PGPub US 20220108309 A1, [0007]-[0008], [0035], and [0097], does not provide details on what the limitation, “consent information indicating consent” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for the limitation “consent information indicating consent” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 5 recites “The computing system in accordance with claim 1, … transmitting the authentication ID ...” However, the claim and specification do not provide details on how the limitation, “transmitting the authentication ID …” is to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)). 
Claim 7 recites “The computing system in accordance with claim 1, … storing the digital access token …; associating the digital access token ...” However, the claim and specification do not provide details on how the limitations, “storing the digital access token …; associating the digital access token ...” are to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)). 

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.





Unclear Scope
Claim 1 recites “based on authenticating the cardholder … generating a digital access token by a token service system, …” A conflict occurs as the claim language also recites “one or more processors programmed to perform operations comprising: … generating a digital access token ...” Therefore, a contradiction occurs as to if it is “the one or more processors” or “a token service system” that is “generating a digital access token,” and therefore, the scope of the claim is unclear.  Additionally, similar language is recited in claim 5. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 4 recites “The computing system in accordance with claim 1, … comprising at least a portion of the transaction card details.” The claim and specification are silent as to what is “at least a portion”. Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Kurian et al (U. S. Patent Application Publication No. 20190058992 A1), herein referred to as Kurian, and in view of Lund et al (U. S. Patent Application Publication No. 20150150106 A1), herein referred to as Lund.
Regarding claim 1, Kurian discloses a computing system comprising: a database (FIG. 1, item 104, and [0016]); a communication interface (FIG. 2, item 206, and [0023], [0032]) receiving, from a cardholder computing device (FIG. 1, item 102, and [0013]-[0014]), a secure request message (FIG. 1, item 103, and [0013]-[0014]); and
one or more processors (FIG. 2, item 202, and [0023]-[0024]) programmed to perform operations comprising: receiving, via the communication interface (FIG. 2, item 206, and [0023], [0032]), a consent message from the cardholder computing device (FIG. 1, item 102, and [0013]-[0014]), the consent message including cardholder consent information indicating consent to one or more data services (FIG. 3, item 302, and [0036]);
receiving, via the communication interface (FIG. 2, item 206, and [0023], [0032]), transaction card details from the cardholder computing device, the transaction card details corresponding to a transaction card of a cardholder and being associated with a financial account of the cardholder ([0013], [0016], and [0036]);
transmitting, via the communication interface (FIG. 2, item 206, and [0023], [0032]), a cardholder authentication request message to an issuer computing device of an issuer of the transaction card (FIG. 3, item 302, and [0036]); 
receiving, via the communication interface (FIG. 2, item 206, and [0023], [0032]), an authentication identifier (ID) from the cardholder computing device (FIG. 3, item 304, and [0037], [0032]);
based on the received authentication ID, authenticating the cardholder (FIG. 4, item 430, and [0065]);
Kurian does not disclose, however, Lund discloses based on authenticating the cardholder and the transaction card details, generating a digital access token by a token service system, the digital access token associated with the financial account and the cardholder consent information (FIG. 5, item 90, and [0034]);
storing the digital access token in the database ([0027], [0032] and [0052]); and
transmitting, via the communication interface, the digital access token to a third party provider computing device based on authenticating the cardholder ([0033]).
Lund discloses delegating authorizations. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include delegating authorizations, as in Lund, to improve and/or enhance the technology for multifactor network authentication, as in Kurian, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to make better or more tolerable the burden and inconvenience attendant to users accessing desired content and services. User content may be stored across multiple service providers, which may operate disparate procedures, protocols, and other processes for controlling, maintaining, and authenticating access to the user content within their control, which can be problematic and inconvenient for the users.
Regarding claim 2, Kurian and Lund disclose the limitations of claim 1. Kurian does not specifically disclose, however, Lund discloses the computing system in accordance with claim 1, said one or more processors further programmed ([0052]) to perform an operation comprising determining the eligibility of the transaction card for allowing an access token to be generated and associated therewith (FIG. 4, item 60, and [0027] and [0033]).
Lund discloses delegating authorizations. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include delegating authorizations, as in Lund, to improve and/or enhance the technology for multifactor network authentication, as in Kurian, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the ability to establish the user identity with a particular device so as to be beneficial in enabling that device to access user content previously stored or kept at a service provider without having to enter or input user authentication identity information for every transaction or interaction with the service provider.
Regarding claim 3, Kurian and Lund disclose the limitations of claim 1. Kurian does not specifically disclose, however, Lund discloses the computing system in accordance with claim 1, wherein the cardholder consent information included in the consent message comprises one or more data fields, each data field corresponding to a respective data service (FIG. 14, items 134, 140, and [0044]).
Lund discloses delegating authorizations. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include delegating authorizations, as in Lund, to improve and/or enhance the technology for multifactor network authentication, as in Kurian, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to make better or more tolerable the burden and inconvenience attendant to users accessing desired content and services. User content may be stored across multiple service providers, which may operate disparate procedures, protocols, and other processes for controlling, maintaining, and authenticating access to the user content within their control, which can be problematic and inconvenient for the users.
Regarding claim 4, Kurian and Lund disclose the limitations of claim 1. Kurian further discloses the computing system in accordance with claim 1, said one or more processors (FIG. 2, item 202, and [0023]-[0024]) further programmed to perform an operation comprising transmitting, via the communication interface, a card verification message to the issuer computing device, the card verification message comprising at least a portion of the transaction card details (FIG. 4, item 424, and [0062]).
Regarding claim 5, Kurian and Lund disclose the limitations of claim 1. Kurian does not specifically disclose, however, Lund discloses the computing system in accordance with claim 1, said operation of transmitting the cardholder authentication request message comprises: generating the authentication ID by the token service system (FIG. 2, items 48, 50, and [0026]); and
transmitting the authentication ID to the issuer computing device, wherein the cardholder computing device receives the authentication ID from the issuer computing device (FIG. 4, item 60, and [0027].
Lund discloses delegating authorizations. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include delegating authorizations, as in Lund, to improve and/or enhance the technology for multifactor network authentication, as in Kurian, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the ability to establish the user identity with a particular device so as to be beneficial in enabling that device to access user content previously stored or kept at a service provider without having to enter or input user authentication identity information for every transaction or interaction with the service provider.
Regarding claim 6, Kurian and Lund disclose the limitations of claim 1. Kurian further discloses the computing system in accordance with claim 1, said operation of transmitting the cardholder authentication request message comprises a request that the issuer computing device generate the authentication ID (FIG. 3, item 304, and [0037]) and transmit the authentication ID to the cardholder computing device (FIG. 3, item 306, and [0038]);
said one or more processors (FIG. 2, item 202, and [0023]-[0024]) further programmed to perform an operation comprising receiving the issuer generated authentication ID from the issuer computing device (FIG. 3, item 316, and [0044]).

Claims 7-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Kurian et al (U. S. Patent Application Publication No. 20190058992 A1), herein referred to as Kurian, in view of Lund et al (U. S. Patent Application Publication No. 20150150106 A1), herein referred to as Lund, and in further view of Kim et al (U. S. Patent Application Publication No. 20180341937 A1), herein referred to as Kim.
Regarding claim 7, Kurian and Lund disclose the limitations of claim 1. Kurian and Lund do not specifically disclose, however, Kim discloses the computing system in accordance with claim 1, said operation of storing the digital access token in the database comprises: storing the digital access token in a data mapping table in the database (FIG. 35, item 3546, and [0229] and [0237]);
associating the digital access token to the cardholder consent information, the transaction card details ([0078]), the associated financial account ([0078]), and a digital access token expiration date (FIG. 4, item 420, and [0103]).
Kim discloses performing settlement transactions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include performing settlement transactions, as in Kim; and to include delegating authorizations, as in Lund, to improve and/or enhance the technology for multifactor network authentication, as in Kurian, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to confirm the feedback on the payment transaction data in the electronic device in which payment transaction data has been transmitted to the electronic device for verifying the user as the correct user prior to completing the transaction.
Regarding claim 8, Kurian and Lund disclose the limitations of claim 1. Kurian and Lund do not specifically disclose, however, Kim discloses the computing system in accordance with claim 1, said one or more processors (FIG. 33, item 3320, and [0516]) further programmed to perform an operation comprising receiving, via the communication interface (FIG. 33, item 3370, and [0515]), a token revocation message from the cardholder computing device ([0216]).
Kim discloses performing settlement transactions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include performing settlement transactions, as in Kim; and to include delegating authorizations, as in Lund, to improve and/or enhance the technology for multifactor network authentication, as in Kurian, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a secure and efficient mechanism for making identity-linked payments to combat online fraud by requiring verification of identity checks prior to accepting payment for a transaction.
Regarding claim 9, Kurian and Lund disclose the limitations of claim 1. Kurian and Lund do not specifically disclose, however, Kim discloses the computing system in accordance with claim 1, said one or more processors (FIG. 33, item 3320, and [0516]) further programmed to perform an operation comprising receiving, via the communication interface (FIG. 33, item 3370, and [0515]), a token revocation message from the issuer computing device ([0262]).
Kim discloses performing settlement transactions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include performing settlement transactions, as in Kim; and to include delegating authorizations, as in Lund, to improve and/or enhance the technology for multifactor network authentication, as in Kurian, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to incorporate payment tokenization elements into a digital identity system. The digital identity comprises one or more identity attributes and/or data for deriving such attribute(s), and the user is able to prove his identity by sharing at least one of these identity attributes with the other user or device in a transaction conducted via the digital identity system. The valid payment token, one that has not expired, can be shared with the other user or device in the same transaction that asserts the user's identity to the other user or device.
Regarding claim 10, Kurian and Lund disclose the limitations of claim 1. Kurian and Lund do not specifically disclose, however, Kim discloses the computing system in accordance with claim 1, said one or more processors (FIG. 33, item 3320, and [0516]) further programmed to perform operations comprising: based on the transaction card details, generating a payment token by the token service system, the payment token associated with the financial account ([0262]);
storing the payment token in the database ([0262]); and setting a status of the payment token to a suspended state ([0214] and [0262]).
Kim discloses performing settlement transactions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include performing settlement transactions, as in Kim; and to include delegating authorizations, as in Lund, to improve and/or enhance the technology for multifactor network authentication, as in Kurian, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a mechanism for at least one identity attribute of the digital identity being verified by the digital identity system in that the digital identity system is sufficiently confident that the payer is the entity to which the at least one identity attribute corresponds. A valid payment token, one not suspended or revoked, may be obtained independently of a trusted source of identity information used to verify the identity attribute.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Lock (U. S. Patent Application Publication No. 20200167780 A1) – System and Method for Linking Authentication and Authorization Processes in Payment Card-Based Financial Transactions
Lock recites a system and method for linking in real-time otherwise independent authentication and authorization processes in payment card-based financial transactions. An interchange network receives an authentication approval message via an authentication network from an authentication service pro-vider, with the authentication approval message including first information, such as an electronic token. The interchange network generates and sends an advice message, which includes the first information, to a card-issuer of the payment card communicating that the authentication approval message was received. Subsequently, the card issuer receives an authorization request message via an authorization network from a transaction source, with the authorization request message including second information which should be identical to the first information. The card issuer compares the first information from the advice message to the second information from the authorization request message, and sends an authorization disapproval message to the transaction source if the first information does not match the second information.  Lock not used as cited references better teach the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                      


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692